Citation Nr: 0329481	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California

The June 2000 statement of the case (SOC) covered several 
issues.  However, the veteran's substantive appeal, received 
in July 2000, specified that the veteran was only appealing 
the claim for service connection for a knee disorder.  
38 C.F.R. § 20.202 (2002).  Therefore, only that issue is on 
appeal and may be addressed by the Board at this time.  
38 C.F.R. §§ 20.101, 20.200 (2002).  

In November 2001, the veteran requested a increased 
evaluation for his heart problems.  Service connection has 
been established for hypertension and transient ischemic 
attacks.  Service connection has not been established for 
heart disease itself.  The RO began to process this claim and 
wrote to the veteran informing him of the Veterans Claims 
Assistance Act of 2000 (VCAA) and of evidence he would have 
to submit.  The letter gave the veteran 30 days to submit the 
requested evidence.  As discussed below, the 30 day 
requirement has been set aside, as have other procedures 
associated with VA's initial attempts to comply with VCAA.  
The issue of entitlement to service connection for heart 
disease has not been developed for consideration by the 
Board.  Absent a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  We bring this issue 
to the RO's attention so that it can be processed in 
compliance with the latest guidance for processing claims 
under VCAA.  


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Veterans Appeals (Court) 
specifically held that 38 U.S.C.A. § 5103(a) as amended by 
VCAA, and its implementing VA regulation in 38 C.F.R. § 
3.159(b) (2002), require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  

In this case, a medical nexus opinion was necessary to make a 
decision on the appellant's claim.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  
While the March 2001 VCAA letter from the RO told the veteran 
that nexus evidence was needed to establish service 
connection, it did not tell him who would get such evidence.  
Actually, the letter may have been somewhat misleading 
because it did tell the veteran a few things he needed to 
submit, but made a critical omission by not telling him that 
he had to submit competent medical evidence of a nexus or 
connection between the current claimed disabilities and 
disease or injury in service.  Consequently, this case must 
be remanded for a nexus opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); see also Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  VA will attempt to obtain such an opinion; 
however, if the opinion is against the claim, it falls to the 
veteran to submit competent medical evidence that his current 
disabilities are connected to service.  

Also, the March 2001 letter gave the veteran 60 days to 
submit the requested evidence.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO must tell the 
veteran that, in the event that the 
medical opinion requested below is 
against the claim, he must submit 
competent medical evidence of a nexus or 
connection between the claimed current 
disabilities and disease or injury during 
active service.  

2.  The veteran should be scheduled for a 
VA examination of his right knee.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  Any X-rays or other tests or 
studies, which may be indicated, should be 
performed and the results discussed in the 
final report.  The examiner should 
diagnosis any right knee disability.  The 
examiner should also express an opinion as 
to whether it is as likely as not that the 
veteran's current right knee disorder had 
its onset during his active service.  A 
complete explanation of the opinion should 
be provided.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the SOC.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY. L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

